DETAILED ACTION
1.	This office action is in response to the communication filed on 12/22/2021.
2.	Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Priority
5.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/443845, filed on 06/17/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 2009/0119779 A1, hereafter Dean) in view of Ando (US 2015/0033355 A1).
Regarding claim 1:
Dean discloses a non-transitory computer-readable recording medium recording a support request program allowing a computer to execute a process of: 
receiving screen data which displays first object indicating a support contract in which a support application target is not yet determined [and a second object indicating a first device which is used by a user] from a management device which manages the support contract which is concluded with the user regarding software of a product name; displaying a screen based on the screen data (see para. 15 where a license is associated with a software product; see para. 37 where a user device receives, from a license server (i.e., a management device) which manages a license, license management information for displaying information associated with the license (i.e., first object indicating a support contract); see fig. 20 and paras. 109-110, 115 where the license management information is displayed in a user interface, wherein an activation type of the license is not set, see fig. 21 and para. 123 where software product information includes information identifying a software, e.g., software 1, (i.e., product name)); and 
transmitting, to the management device, a support request for first software, which is implemented in the first device, [including first individual information for identifying the first device and a product name of the first software] in response to an input which associates the first object with the second object (see paras. 109-110 where the license management information is displayed in a user interface for a user to activate a software license; see paras. 137, 142 where a request is transmitted, from a user device to the license server, to active a license associated with the software installed on a user device).
Dean does not, but Ando discloses:
receiving a second object indicating a first device which is used by a user from a management device (see fig. 4 and para. 29 where an information processing apparatus 4 (i.e., user device) receives license information returned from the license management apparatus 6 (i.e., management device) to update the license information for a software; see fig. 5 and paras. 36-37 where the license information indicates an allocated/unallocated state (i.e., a support application target is not yet determined) of a software having an identification, e.g. software A/B/C, (i.e., product name) and an information processing apparatus, e.g., information processing apparatus A/B/C, (i.e., first device) used by a user); and
transmitting a support request including first individual information for identifying the first device and a product name of the first software (see paras. 41-42 where the information processing apparatus 4 transmits a request for updating the license information to the license management apparatus 6, wherein the request indicates information identifying an information processing apparatus and information identifying a software).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Dean's invention by enhancing it to receiving a second object indicating a first device which is used by a user from a management device, and transmitting a support request including first individual information for identifying the first device and a product name of the first software, as taught by Ando, in order to update of license information of software if the status of the software does not satisfy a condition desired for executing the software (Ando, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ando (US 20080005029 A1), IMAGE FORMING APPARATUS, LICENSE MANAGEMENT METHOD, AND LICENSE MANAGEMENT PROGRAM PRODUCT.
Ben-Menahem et al. (US 20070150418 A1), Software Licensing Using Certificate Issued By Authorized Authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499